DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.
 
Status of Claims
Responsive to the amendment filed 28 April 2022 claims 1 and 14 are amended and claims 15-16 and 22 canceled.  Claims 1-5 and 7-14 and 17-21 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 28 April 2022 the rejections are changed corresponding to applicant’s claim amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”).
Regarding claim 1, Woodall teaches a composition for splitting water into hydrogen and hydroxide, which comprises aluminum metal and an alloy of indium and gallium (See abstract or Summary of the Invention).  Woodall teaches that the aluminum may be mixed with tin ([0012]), thus defining an aluminum alloy.  Woodall teaches that the aluminum material may be in the form of spherical or rod-shaped pellets (see [0047]-[0048]), thus describing at least one aluminum “object.”  Woodall teaches that the alloy of indium and gallium is a eutectic composition ([0059]-[0061]).  Woodall describes that the aluminum “solid-state component” and the indium “liquid metal alloy” are combinable to react with water in order to produce hydrogen (see [0012], [0068]-[0080], and Examples 1 thru 3 and Figs 10-12).  Woodall teaches that the “liquid” exists at the grain boundary of the aluminum metal (see [0062]-[0069], and specifically [0063]).  

Woodall teaches that aluminum includes a passive oxide as claimed ([0027]).  
Woodall describes that an alloy of 90/10 or 98/2 aluminum/tin may be used (See Examples 1-3).  
Woodall in view of Ishida does not describe any values as to what the amount of deformed unrecrystallized aluminum would be.  However, Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  Thus the claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Woodall teaches that the two components for the reaction are in a “solid-like” mixed state, in which the solid metal exists and the liquid component is a liquid within the solid (see [0036]).  Thus Woodall envisions wherein the eutectic exists within an aluminum metal object.  Woodall teaches that the structure includes “veins of liquid gallium” proximate to the grain boundaries (See [0042]).  
Woodall does not teach that the at least one aluminum object is cold worked and unrecrystallized.  
Ishida teaches a hydrogen gas generating method which includes bringing aluminum alloy that has been subjected to a rolling treatment or a powdering treatment into water (See abstract or Summary).  Ishida teaches that the aluminum may be combined with metal such as Sn and In, which will form liquid for the reaction (See [0037]-[0039]).  Ishida teaches that gallium may also be added ([0042]-[0046]).  Ishida teaches that it is preferable that the aluminum be rolled (see [0047]-[0048]).  Ishida teaches that by such a rolling the aluminum grains become fibrous (non-recrystallized), and form cracks which allow water to penetrate and more fully react ([0048]).  It is believed that this would also necessarily include the oxide of the alloy.  
Regarding wherein the aluminum contains misaligned grains defining grain boundaries, Woodall
clearly describes grain boundaries ([0012], [0026]). The limitation of being “misaligned” grains is descriptive of a grain boundary in general, and is thus inherent to the aluminum in the disclosure of
Woodall. Applicant is directed to MPEP 2112.
	Woodall teaches that the two components for the reaction are in a “solid-like” mixed state, in which the solid metal exists and the liquid component is a liquid within the solid (see [0036]).  Thus Woodall envisions wherein the eutectic exists as wetting the grain boundaries of the aluminum.  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]).  
Regarding wherein the object has a lower fracture stress than a yield stress of the object in the absence of the eutectic alloy, it is believed that this property would have been inherently present in the material disclosed by Woodall.  For example, Woodall teaches that the structure includes “veins of liquid gallium” proximate to the grain boundaries (See [0042]).  The material having a liquid inside the grain boundaries would tend to deform more easily than a solid structure without the eutectic liquid present.   Further it is believed that this is the same structure as what applicant has achieved, and thus the properties are believed to be the same.  
Regarding claims 2- 5, Woodall teaches the same types of Ga/In/Sn eutectic alloys as claimed (See [0059]-[0060]).  
Regarding claim 7, Woodall teaches spherical pellets of the aluminum material (see [0047]-[0048]).
Regarding claim 8, Woodall teaches diameters of greater than about 10 mm (See [0048]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case the size of greater than 10 is close enough to the calim size of less than 10 that the skilled artisan would expect the two hydrogen generation materials to generate hydrogen similarly.  
Regarding claim 11, Ishida teaches that the grains become fiber shape ([0048]). 
Regarding claims 12-13, the same materials combined in the same way would have been reasonably expected to have exhibited similar properties.  What is claimed would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”) as applied to claim 1 above, and further in view of US 2002/0088178 A1 (hereinafter “Davis”).
Regarding claims 9-10 and 20, Woodall in view of Ishida does not teach a spool of wire. 
Davis teaches a hydrogen generation apparatus (title, Fig. 5, Summary).  Davis teaches that the hydrogen generation apparatus includes a spool of fuel material (Fig 5, Summary).  Davis teaches that by use of such an arrangement, the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]), and further to have used the spool of wire form for the fuel, as taught by Davis, because Davis teaches the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  

Allowable Subject Matter
Claims 14 and 17-21 are allowed.
Woodall is considered the clsoest prior art.  Woodall does not envision that the material has less than about 3% of the eutectic.  Woodall discloses much higher amounts.  


Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior arty does not teach the new limitation of claim 14.  The rejections of claim 14 are withdrawn.  Upon a closer review, it is shown that Woodall does not teach a composition as claimed. 
Applicant argues that the feature of claim 1 of misaligned grains is a result of the processing of cold working, and not a definition of a grain boundary. Applicant thus argues that this feature is not present or suggested by Woodall.  While the examiner disagrees with applicant’s characterization of the claimed subject matter, even assuming arguendo that the applicant is correct, what is claimed is still obvious over Woodall in view of Ishida.  The cold deformation of aluminum taught by Ishida would have applied the structure that applicant argues is generated by cold deformation of aluminum.  Applicant’s argument that the structure would not necessarily have arisen from the cold deformation then would only cast doubt as to the  enablement of the instant claims.  If the skilled artisan practicing the cold deformations of Ishida would not necessarily have generated the structure, then what is needed to generate it must be more than what applicant has chosen to disclose to the public.  Nevertheless, the examiner stands on the definition of “misaligned grains” as reading on grain boundaries, as this is a classical definition to determine a “grain boundary” from a crystal defect, etc.  
When the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness. 

Conclusion
Claims 14 and 17-21 are ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734